Exhibit 10.4

PATENT ACQUISITION AND LICENSE TERMINATION AGREEMENT

This PATENT ACQUISITION AND LICENSE TERMINATION AGREEMENT (hereinafter
“Agreement”), effective as of June 26, 2009 (the “Effective Date”), by and
between Synecor LLC, a Delaware limited liability company (hereinafter
“Synecor”), Barosense, Inc., a Delaware corporation (hereinafter “Barosense”),
and TransEnterix, Inc., a Delaware corporation (hereinafter “TransEnterix”)
(Synecor, Barosense and TransEnterix, each a “Party” and collectively the
“Parties”).

RECITALS

Barosense and Synecor entered into a license agreement effective December 8,
2004 (the “Barosense License,” defined below) under which Synecor granted
Barosense license rights under the Barosense-related patents listed at Exhibit A
and to other intellectual property.

TransEnterix and Synecor entered into a license agreement effective December 31,
2007 (the “TransEnterix License,” defined below) under which Synecor granted
TransEnterix license rights under the TransEnterix-related patents listed at
Exhibit B and Exhibit C and to other intellectual property.

Synecor desires to transfer ownership of the Barosense-related patents to
Barosense, and in partial exchange therefor, Barosense desires to terminate the
Barosense License.

Synecor desires to transfer ownership of the TransEnterix-related patents to
TransEnterix, and in partial exchange therefor, TransEnterix desires to
terminate the TransEnterix License.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the adequacy of which is acknowledged, the Parties agree as follows:

1. DEFINITIONS

1.1 “Assigned Patents” means, collectively, the Exhibit A Patents, the Exhibit B
Patents and the Exhibit C Patents.

1.2 “Barosense License” shall mean the Amended and Restated IP Transfer and
Exclusive License Agreement dated December 8, 2004 between Barosense and
Synecor.

1.3 “Barosense Services” shall mean the services provided by Synecor to
Barosense during the term ending on December 8, 2006.

1.4 “Barosense Work Product” shall mean all documents, records, files, materials
and prototypes created or developed by Synecor, solely or jointly with
Barosense, in the performance of Barosense Services. Barosense Work Product
includes, but is not limited to, Patent Documents for each of the Exhibit A
Patents.



--------------------------------------------------------------------------------

1.5 “Encumbrance” means with respect to any Patent, any mortgage, lien, pledge,
charge, security interest, express license, or encumbrance of any kind
whatsoever in respect of such Patent.

1.6 “Exhibit A Patents” means (a) the Patents listed at Exhibit A; and (b) any
and all Patents that are part of the same Patent Family as one or more of the
Patents listed at Exhibit A; provided, however, that “Exhibit A Patents” does
not include any Patents listed in Exhibit B or Exhibit C.

1.7 “Exhibit B Patents” means (a) the Patents listed at Exhibit B; and (b) any
and all Patents that are part of the same Patent Family as one or more of the
Patents listed at Exhibit B; provided, however, that “Exhibit B Patents” does
not include any Patents listed in Exhibit A or Exhibit C.

1.8 “Exhibit C Patents” means (a) the Patents listed at Exhibit C; and (b) any
and all Patents that are part of the same Patent Family as one or more of the
Patents listed at Exhibit C; provided, however, that “Exhibit C Patents” does
not include any Patents listed in Exhibit A or Exhibit B.

1.9 “Governmental Entity” means any court, administrative agency or commission
or other federal, state, county, local or foreign governmental authority,
instrumentality, agency commission or subdivision thereof, including the U.S.
Patent and Trademark Office (“PTO”) and the European Patent Office (“EPO”).

1.10 “Inventor” means each of the named inventors of each of Patent.

1.11 “Inventor Assignment Agreements” means each of Synecor’s fully executed
agreements with each Inventor assigning to Synecor all rights in the respective
Patents.

1.12 “Next TransEnterix Cash/Liquidity Event” means the earliest date, after the
Effective Date, upon which (i) TransEnterix receives cumulative gross cash
proceeds in an amount equal to or greater than $ 5, 000,000 (five million
dollars) pursuant to (a) a sale of debt or equity securities, (b) a sale of
securities convertible into or exercisable for such debt or equity securities,
(c) a sale or license of one or more of its assets (including, without
limitation, its intellectual property, technology, or products), (d) a grant
received from any entity or organization, whether governmental or otherwise, or
(e) any other transaction that results in the receipt of cash proceeds by
TransEnterix, whether pursuant to one or more of the foregoing transactions and
whether pursuant to a single transaction or series of transactions; or
(ii) TransEnterix is acquired by another entity by means of any transaction or
series of related transactions including, without limitation, any stock
acquisition, reorganization, merger or consolidation, or a sale, lease, license
or other disposition of all or substantially all of the assets of TransEnterix
or any of its subsidiaries by means of any transaction or series of related
transactions; or (iii) TransEnterix shareholders receive cash proceeds in an
amount equal to or greater than $5,000,000 (five million dollars) in a
transaction in which TransEnterix is liquidated, dissolved or wound up, whether
voluntarily or involuntarily.

 

-2-



--------------------------------------------------------------------------------

1.13 “Patents” means any United States or foreign patents and applications
(including provisional applications), patents issuing from such applications,
certificates of invention or any other grants by any Governmental Entity for the
protection of inventions, and all reissues, renewals, continuations,
continuations-in-part, re-examinations and extensions of any of the foregoing;
provided, however, that when the term “Patent” is used in the context of, or to
refer to, a particular patent or patent application, or a patent or patent
application on a schedule, the term shall mean only that particular patent or
patent application, as the case may be.

1.14 “Patent Documents” means all (i) prosecution files and docketing reports
for any of the Assigned Patents; (ii) Inventor Assignment Agreements; (iii) all
documents, records and files in the possession or control of Synecor, its
counsel or its agents (and including any and all of each Inventor) with respect
to (A) the conception or reduction to practice of the claims made in any of the
Assigned Patents, (B) the acquisition, prosecution, registration, continuation,
continuation-in-part, reissuance, correction, enforcement, defense, and
maintenance of the Assigned Patents, and (C) Synecor’s marking activities and
program(s) with respect to the Assigned Patents, and (iv) any other material
documentation or information in the possession or control of Synecor, its
counsel or its agents related to the Assigned Patents.

1.15 “Patent Family” means a set comprised of all Patents that are (a) linked
through one or more claims of priority pursuant to 35 U.S.C. Sections 120 or
119(e) (the equivalent laws or regulation of any other patent authority) or by a
terminal disclaimer pursuant to 35 U.S.C. Sec. 253 or 37 CFR 1.321 (or the
equivalent laws or regulation of any other patent authority) or (b) that are
foreign counterparts, reissues, divisionals, renewals, extensions, continuations
or continuations-in-part with respect to any other Patent in such set.

1.16 “TransEnterix License” shall mean the License Agreement dated December 31,
2007 between TransEnterix and Synecor.

1.17 “TransEnterix Services” shall mean the services provided by Synecor to
TransEnterix during the term beginning on or about April 1, 2005 and ending on
the Effective Date.

1.18 “TransEnterix Work Product” shall mean all documents, records, files,
materials, and prototypes created or developed by Synecor, solely or jointly
with TransEnterix, in the performance of TransEnterix Services. TransEnterix
Work Product includes, but is not limited to, Patent Documents for each of the
Exhibit B Patents and each of the Exhibit C Patents.

1.19 “Transfer Documents” means fully executed Patent transfer documents, in a
form approved by Barosense (for the Exhibit A Patents) and TransEnterix (for the
Exhibit B Patents and the Exhibit C Patents) suitable for filing with the
relevant Governmental Authority, in each jurisdiction where the Patents issue
from or have been filed, as the case may be, in each case to record the change
of ownership of the Patents from Synecor to Barosense or TransEnterix as the
case may be.

1.20 Construction.

1.20.1 As used in this Agreement, the words “include” and “including” and
variations thereof will not be deemed to be terms of limitation, but rather will
be deemed to be followed by the words “without limitation.”

 

-3-



--------------------------------------------------------------------------------

2. TERMINATION OF LICENSES

2.1 Concurrently with the assignment of the Exhibit A Patents to Barosense,
Barosense and Synecor hereby mutually terminate the Barosense License effective
as of the Effective Date. Notwithstanding any terms to the contrary in the
Barosense License, all terms of the Barosense License including all license
grants therein, shall have no force and effect as of the Effective Date, and
Barosense shall have no rights under or license to any intellectual property,
including Patent Rights, owned by Synecor or TransEnterix.

2.2 Concurrently with the assignment of the Exhibit B Patents and the Exhibit C
Patents to TransEnterix, TransEnterix and Synecor hereby mutually terminate the
TransEnterix License effective as of the Effective Date. Notwithstanding any
terms to the contrary in the TransEnterix License, all terms of the TransEnterix
License, including all license grants therein, shall have no force and effect as
of the Effective Date, and TransEnterix shall have no rights under or license to
any intellectual property, including Patent Rights, owned by Synecor or
Barosense.

3. ASSIGNMENT

3.1 Synecor hereby irrevocably sells, transfers, conveys and assigns to
Barosense, and Barosense shall acquire from Synecor all right, title and
interest in and to (i) all Exhibit A Patents including, without limitation,
causes of action and rights to damages, payments, royalties and income for past,
present or future infringements or misappropriations with respect thereto, in
all countries relating to the Exhibit A Patents; (ii) the Patent Documents and
rights (including copyrights) with respect thereto; and (iii) the Barosense Work
Product and all trade secrets, know-how and inventions described or shown
therein. On the Effective Date, Synecor shall execute, have notarized and
deliver the Transfer Documents in accordance with Section 5.1. Barosense shall
thereafter have sole responsibility and authority to prosecute any pending
Patent application included in the Exhibit A Patents, and shall assume
responsibility for all fees and expenses associated with the Exhibit A Patents
including, without limitation, all maintenance, annuity and prosecution-related
fees and expenses.

3.2 Synecor hereby irrevocably sells, transfers, conveys and assigns to
TransEnterix, and TransEnterix shall acquire from Synecor all right, title and
interest in and to (i) all Exhibit B Patents and all Exhibit C Patents
including, without limitation, causes of action and rights to damages, payments,
royalties and income for past, present or future infringements or
misappropriations with respect thereto, in all countries relating to the
Exhibit B Patents and the Exhibit C Patents; (ii) the Patent Documents and
rights (including copyrights) with respect thereto; and (iii) the TransEnterix
Work Product and all trade secrets, know-how and inventions described or shown
therein. On the Effective Date, Synecor shall execute, have notarized and
deliver the Transfer Documents in accordance with Section 5.2. TransEnterix
shall thereafter have sole responsibility and authority to prosecute any pending
Patent application included in the Exhibit B Patents and the Exhibit C Patents,
and shall assume responsibility for all fees and expenses associated with the
Exhibit B Patents and the Exhibit C Patents including, without limitation, all
maintenance, annuity and prosecution-related fees and expenses.

 

-4-



--------------------------------------------------------------------------------

4. CONSIDERATION

4.1 In partial consideration for the termination of the Barosense License by
Barosense, TransEnterix shall pay or have paid to Barosense a total sum of $
5,000,000 (five million dollars) in two installments as follows: (i) the first
installment shall be in the amount of $ 2,500,000 and shall be paid no later
than three (3) days after the Effective Date; and (ii) the second installment
(the “Final Payment”) shall be in the amount of $ 2,500,000 and shall be paid no
later than the earliest of the closing of the Next TransEnterix Cash/Liquidity
Event and December 26, 2010.

4.2 In the event the Final Payment is not made on or before December 26, 2010,
TransEnterix may, at its option, extend the term for payment of the Final
Payment until the earlier of three (3) days after the closing of the Next
TransEnterix Cash/Liquidity Event and December 26, 2011. TransEnterix shall
notify Barosense of its intent to extend the term for payment of the Final
Payment by, on or before December 26, 2010, paying to Barosense the sum of $
1,000,000 (one million dollars) (the “Option Payment”).

4.3 Default. In the event (i) the Final Payment is not made by three (3) days
after the closing of the Next TransEnterix Cash/Liquidity Event and
TransEnterix’ failure to make the Final Payment is not cured under Section 4.4,
(ii) after payment of the Option Payment, the Final Payment is not made on or
before the earlier of three (3) days after the closing of the Next TransEnterix
Cash/Liquidity Event and December 26, 2011 and TransEnterix’ failure to make the
Final Payment is not cured under Section 4.4, (iii) neither the Final Payment
nor the Option Payment is made on or before December 26, 2010, or (iv) if ,
prior to December 26, 2010, TransEnterix is liquidated, dissolved or wound up in
a manner which does not constitute a TransEnterix Cash/Liquidity Event, the
Final Payment will be in default. Ownership of the Assigned Patents and other
rights assigned under Sections 3.1 and 3.2 shall thereafter revert to Synecor
and the Barosense License and the TransEnterix License shall be reinstated as
follows:

(a) Ownership of the Exhibit A Patents, Exhibit B Patents, Exhibit C Patents,
and trade secrets, know-how, and inventions described or shown in the Barosense
Work Product and the TransEnterix Work Product shall automatically revert to
Synecor on the date of the default. Within thirty (30) days of the date of the
default, Barosense and TransEnterix shall (i) execute, have notarized and
delivered to Synecor Transfer Documents pertaining to the Assignment to Synecor
of the Exhibit A Patents (in the case of Barosense) and the Exhibit B Patents
and Exhibit C Patents (in the case of TransEnterix), and (ii) deliver the Patent
Documents pertaining to the Assigned Patents and all Barosense Work Product and
TransEnterix Work Product received pursuant to Sections 5.1(b) and 5.2(b) to
Synecor.

(b) Upon Barosense’s delivery to Synecor of the Transfer Documents, the
Barosense Work Product received pursuant to Section 5.1(b), and Patent Documents
pertaining to the Exhibit A Patents, the Barosense License shall be
automatically reinstated.(c) Upon TransEnterix’ delivery to Synecor of the
Transfer Documents, the TransEnterix Work Product received pursuant to
Section 5.2(b) and Patent Documents pertaining to the Exhibit B Patents and the
Exhibit C Patents, the TransEnterix License shall be automatically reinstated.

 

-5-



--------------------------------------------------------------------------------

In the event that there has been a Next TransEnterix Cash/Liquidity Event and
the Final Payment is in default under Section 4.3, then the foregoing
reinstatement of ownership is without limitation to Barosense’s other remedies
for the default including the right to receive the Final Payment, which right
shall continue notwithstanding the reinstatement of ownership.

4.4 Cure. In the event TransEnterix fails to make the Final Payment by three
(3) days after the closing of the Next TransEnterix Cash/Liquidity Event, the
Final Payment shall not be in default if TransEnterix makes the Final Payment,
plus interest at a rate equal to the Prime Rate accruing from the date the Final
Payment was originally due, within seven (7) days after receiving written notice
from Barosense.

5. DELIVERY

5.1 Delivery to Barosense. Synecor shall have delivered to Barosense the
following:

(a) Within three (3) days of the Effective Date, all Transfer Documents
pertaining to the Exhibit A Patents, fully executed; and

(b) Within thirty (30) days of the Effective Date, the Patent Documents
pertaining to the Exhibit A Patents and any Barosense Work Product not
previously delivered to Barosense.

5.2 Delivery to TransEnterix. Synecor shall have delivered to TransEnterix the
following:

(a) Within three (3) days of the Effective Date, all Transfer Documents
pertaining to the Exhibit B Patents and the Exhibit C Patents, fully executed;
and

(b) Within thirty (30) days of the Effective date, the Patent Documents
pertaining to the Exhibit B Patents and the Exhibit C Patents and any
TransEnterix Work Product not previously delivered to TransEnterix.

5.3 Form of Transfer Document for Patents. Synecor shall provide Transfer
Documents for all Assigned Patents in the form provided in Exhibit D, without
limiting the right to further papers or documents as needed pursuant to
Section 6 (Further Assurances).

5.4 Privilege. In the event Synecor has a concern that loss of attorney-client
privilege in a Patent Document would result from a transfer of a Patent
Document, Synecor shall consult with the respective Party to which the Patent
Document is to be transferred and transfer the Patent Document in the manner
directed by such Party. Subject to receiving such instructions from the Party to
receive the Patent Document, Synecor shall not have the right to withhold
transfer of a Patent Document because of concerns regarding attorney-client
privilege.

6. FURTHER ASSURANCES

6.1 Further Cooperation. Upon Barosense’s or TransEnterix’ request, with
reasonable notice given, and without additional consideration, Synecor shall
execute any further papers and documents and do such other acts as may be
necessary and proper to vest full title in and to the

 

-6-



--------------------------------------------------------------------------------

Exhibit A Patents in Barosense and Exhibit B Patents and Exhibit C Patents in
TransEnterix. Synecor shall assist Barosense and TransEnterix, and any
successor, in every proper way to secure such Parties’ rights in the applicable
Assigned Patents in any and all countries, including the execution of all
applications, specifications, oaths, assignments and all other instruments which
Barosense or TransEnterix shall reasonably deem necessary in order to apply for
and obtain such rights and in order to assign and convey to Barosense and
TransEnterix, their successors, assigns, and nominees the sole and exclusive
right, title and interest in and to the respective Assigned Patents.

6.2 Limited Power of Attorney to Barosense. Synecor irrevocably constitutes and
appoints Barosense, with full power of substitution, to be its true and lawful
attorney, and in its name, place or stead, to execute, acknowledge, swear to and
file, all instruments, conveyances, certificates, agreements and other
documents, and to take any action which shall be necessary, appropriate or
desirable to effectuate the transfer, or prosecution of the Exhibit A Patents in
accordance with the terms of this Agreement; provided, however, that such power
shall be exercised by Barosense only in the event that Synecor fails to take the
necessary actions required hereunder to affect or record such transfer, or
prosecution of such Exhibit A Patents following Barosense’s reasonable request,
and being given a reasonable opportunity to do so. This power of attorney shall
be deemed to be coupled with an interest and shall be irrevocable.

6.3 Limited Power of Attorney to TransEnterix. Synecor irrevocably constitutes
and appoints TransEnterix, with full power of substitution, to be its true and
lawful attorney, and in its name, place or stead, to execute, acknowledge, swear
to and file, all instruments, conveyances, certificates, agreements and other
documents, and to take any action which shall be necessary, appropriate or
desirable to effectuate the transfer, or prosecution of the Exhibit B Patents
and the Exhibit C Patents in accordance with the terms of this Agreement;
provided, however, that such power shall be exercised by TransEnterix only in
the event that Synecor fails to take the necessary actions required hereunder to
affect or record such transfer, or prosecution of such Exhibit B Patents and
Exhibit C Patents following TransEnterix’ reasonable request, and being given a
reasonable opportunity to do so. This power of attorney shall be deemed to be
coupled with an interest and shall be irrevocable.

6.4 Additional Cooperation. In addition to Section 6.1 (Further Cooperation),
Synecor shall, and Synecor shall direct its employees (including all employed
Inventors) to, fully cooperate with, including facilitating the cooperation of
the Inventors (whether employed or not), and assist Barosense and TransEnterix,
its counsel and similar agents in the enforcement, prosecution and maintenance
of the respective Assigned Patents assigned to such Party, in each case without
additional consideration.

6.5 Further Cooperation to Synecor. In the event of reversion of ownership of
any of the Assigned Patents to Synecor in accordance with Section 4.3, 7.2 or
7.3, upon Synecor’s request, with reasonable notice given, and without
additional consideration, Barosense and/or TransEnterix shall execute any
further papers and documents and do such other acts as may be necessary and
proper to vest full title in and to the Exhibit A Patents, Exhibit B Patents and
Exhibit C Patents in Synecor. Barosense and TransEnterix shall assist Synecor,
and any successor, in every proper way to secure Synecor’s rights in the
applicable Assigned Patents in any and all countries, including the execution

 

-7-



--------------------------------------------------------------------------------

of all applications, specifications, oaths, assignments and all other
instruments which Synecor shall reasonably deem necessary in order to apply for
and obtain such rights and in order to assign and convey to Synecor, their
successors, assigns, and nominees the sole and exclusive right, title and
interest in and to the respective Assigned Patents.

6.6 Limited Power of Attorney to Synecor. Each of TransEnterix and Barosense
irrevocably constitute and appoint Synecor, with full power of substitution, to
be its true and lawful attorney, and in its name, place or stead, to execute,
acknowledge, swear to and file, all instruments, conveyances, certificates,
agreements and other documents, and to take any action which shall be necessary,
appropriate or desirable to effectuate the transfer, or prosecution of the
Assigned Patents reverting to Synecor in accordance with the terms of Sections
4.3, 7.2 and 7.3 of this Agreement; provided, however, that such power shall be
exercised by Synecor only in the event that Barosense or TransEnterix fails to
take the necessary actions required hereunder to affect or record such transfer,
or prosecution of such Assigned Patents following Synecor’s reasonable request,
and being given a reasonable opportunity to do so. This power of attorney shall
be deemed to be coupled with an interest and shall be irrevocable.

7. WARRANTIES

7.1 Synecor represents and warrants to Barosense and to TransEnterix that:

(a) As of the Effective Date, and prior to the transfer to Barosense and to
TransEnterix hereunder, Synecor owns all right, title and interest to the
Assigned Patents, free and clear of any Encumbrances other than the license
rights granted in the Barosense License and the TransEnterix License. Upon
transfer of the Assigned Patents to Barosense and to TransEnterix hereunder,
none of the Assigned Patents will be subject to any restrictions with respect to
the transfer or licensing of such Patents or is subject, or will be subject, to
any Encumbrance as a result of any facts, circumstances or agreements existing
before the Effective Date.

(b) As of the Effective Date Synecor has not granted any license, waived any
rights of enforcement (including but not limited to any covenant not to sue),
released any claim, or otherwise granted similar rights with respect to any of
the Assigned Patents nor committed to, or taken any action that would commit
Synecor to, license or grant any rights with respect to any of the Assigned
Patents other than the license rights granted in the Barosense License and the
TransEnterix License.

(c) To Synecor’s knowledge, Exhibit A sets forth a true and accurate list of the
Exhibit A Patents, Exhibit B sets forth a true and accurate list of the
Exhibit B Patents, and Exhibit C sets forth a true and accurate list of the
Exhibit C Patents, and for each of such Patent in such exhibits set forth the
title, the Patent number or serial number (as applicable), the filing date or
issue date, and the country in which the relevant Patent has been issued, or
applied for. No Exhibit A Patent is an Exhibit B Patent or an Exhibit C Patent,
no Exhibit B Patent is an Exhibit A Patent or an Exhibit C Patent, and no
Exhibit C Patent is an Exhibit A Patent or an Exhibit B Patent.

 

-8-



--------------------------------------------------------------------------------

(d) The Patent Documents to be delivered by Synecor hereunder, to Barosense in
with respect to the Exhibit A Patents and to TransEnterix with respect to the
Exhibit B Patents and the Exhibit C Patents, represent all material records and
files of Synecor, its counsel and agents of which Synecor is aware related to
the Assigned Patents, with respect to the acquisition, prosecution,
registration, continuation, reissuance, enforcement, defense, and maintenance of
the Assigned Patents, Synecor has not, to its knowledge, retained copies of any
material Patent Document.

(e) The Exhibit A Patents are the complete set of Patents known to Synecor that
are or were owned or invented by Synecor or its Affiliates (including jointly
with any other person or entity) covering Barosense Work Product and no
Exhibit B Patent and no Exhibit C Patent, to Synecor’s knowledge, covers
Barosense Work Product.

(f) The Exhibit B Patents and the Exhibit C Patents are the complete set of
Patents known to Synecor that are or were owned or invented by Synecor or its
Affiliates (including jointly with any other person or entity) covering
TransEnterix Work Product and no Exhibit A Patent, to Synecor’s knowledge,
covers TransEnterix Work Product.

(g) To Synecor’s knowledge, neither the execution, delivery or performance of
this Agreement nor the consummation of the transactions contemplated hereby will
impair the right of Barosense or TransEnterix to use, possess, sell, license or
dispose of any of the Exhibit A Patents (in the case of Barosense) or the
Exhibit B Patents or the Exhibit C Patents (in the case of TransEnterix) except
in the event the reversions of ownership of Sections 4.3, 7.2 or 7.3 should take
effect. There are no royalties, honoraria, fees or other payments payable by
Synecor to any third party by reason of the ownership, use, possession, license,
sale, or disposition of any Assigned Patents.

(h) Synecor has disclosed or shall disclose to Barosense or TransEnterix within
thirty (30) days of the Effective Date through delivery of the Patent Documents
all facts and circumstances known (but without requiring specific due diligence
or inquiry by Synecor) to Synecor on or prior to the Effective Date as having an
adverse effect on the validity or enforceability of the Exhibit A Patents (any
such information has been or shall be disclosed to Barosense) and the Exhibit B
Patents and the Exhibit C patents (any such information has been or shall be
disclosed to TransEnterix).

(i) To Synecor’s knowledge, no Assigned Patents are subject to any proceeding or
outstanding decree, order, judgment, settlement agreement or stipulation.

(j) To Synecor’s knowledge, none of the Assigned Patents were developed by or on
behalf of or using grants of any Governmental Entity.

(k) There are no broker’s or finder’s fees to be paid by Synecor, and Synecor
has no knowledge of, and has taken no action which would give rise to, any claim
for a broker’s or finder’s fee to be paid by Barosense or TransEnterix in
connection with the consummation of the transactions provided for in this
Agreement.

(l) Synecor is a corporation duly organized, validly existing and in good
standing under the respective laws of its jurisdiction of incorporation, is duly
qualified and is in good standing under the laws of each jurisdiction in which
the character of the properties and assets now owned or held by it or the nature
of the business now conducted by it requires it to be so licensed or qualified.
Synecor has full corporate power and authority to carry on its business as now
being conducted.

 

-9-



--------------------------------------------------------------------------------

(m) Synecor has full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement by Synecor and the performance by Synecor of its obligations
hereunder have been duly authorized by all necessary corporate action. This
Agreement has been duly executed and delivered by Synecor and constitutes the
legal, valid and binding obligation of Synecor, enforceable against it in
accordance with its terms, subject to applicable laws affecting creditors’
rights generally and, as to enforcement, to general principles of equity,
regardless of whether applied in a proceeding at law or in equity.

(n) To Synecor’s knowledge, the execution and delivery of this Agreement and the
performance of the obligations of Synecor hereunder will not (i) violate or be
in conflict with any provision of law, any order, rule or regulation of any
court or other agency of government, or any provision of Synecor’s articles of
incorporation or bylaws, or (ii) violate, be in conflict with, result in a
breach of, constitute (with or without notice or lapse of time or both) a
default under, or result in the acceleration of any obligations under, any
indenture, agreement, lease or other instrument to which Synecor is a party or
by which it or any of its properties are bound. No consent, approval or
authorization of or declaration or filing with any Governmental Entity or other
person or entity on the part of Synecor is required in connection with the
execution or delivery of this Agreement or the consummation of the transactions
contemplated hereby.

(o) Synecor, to its knowledge, (i) will not be insolvent as of the Effective
Date and will not become insolvent as a result of the transactions contemplated
herein, (ii) is not engaged in a business or transaction, or about to engage in
a business or a transaction, for which any property remaining with Synecor after
giving effect to the transactions contemplated herein is or will be unreasonably
small capital, (iii) does not intend to incur, and does not believe that it will
incur, debts that would be beyond Synecor’s ability to pay as they mature, and
(iv) as of the Effective Date will generally be paying its obligations as they
come due. For purposes hereof, the term “insolvent” shall have the meaning given
to it in 11 U.S.C. § 101(32).

(p) Synecor is not entering into the transactions contemplated herein with the
actual intent to hinder, delay or defraud any entity to which Synecor is or will
become, on or after the Effective Date, indebted.

(q) To Synecor’s knowledge, the transactions and agreements contained herein do
not violate any state or federal fraudulent transfer, fraudulent conveyance or
bulk sale laws, or any other laws of similar effect.

(r) None of the representations or warranties made by Synecor herein or in any
of the Schedules or in any Transfer Document or Release Document furnished by or
on behalf of Synecor pursuant to this Agreement, when all such documents are
read together in their entirety, are known by Synecor to contain any untrue
statement of material fact, or omit to state any material fact necessary in
order to make the statements contained herein or therein, in the light of the
circumstances under which made, not misleading.

 

-10-



--------------------------------------------------------------------------------

7.2 Barosense represents and warrants that as of the Effective Date it has not
granted any sublicense or right to the Exhibit B Patents or the Exhibit C
Patents or to any rights under the Barosense License other than to the Exhibit A
Patents or the Barosense Work Product, or taken any action that would commit
Barosense to grant any sublicense or right to the Exhibit B Patents or the
Exhibit C Patents or to any rights under the Barosense License other than the
Exhibit A Patents or the Barosense Work Product. In the event of a breach of the
representations and warranties of this Section 7.2, the remedy for such breach
shall include automatic reversion to Synecor of ownership of the Exhibit A
Patents and trade secrets, know-how and inventions described or shown in the
Barosense Work Product. Barosense shall immediately thereafter (i) refund to
TransEnterix all consideration paid to Barosense under Section 4 and forfeit any
consideration to be paid under Section 4, (ii) execute, have notarized and
delivered to Synecor Transfer Documents pertaining to the re-assignment to
Synecor of the Exhibit A Patents, and (iii) deliver the Patent Documents
pertaining to the Exhibit A Patents and the Barosense Work Product received
pursuant to Section 5.1(b) to Synecor. Upon Barosense’s delivery to Synecor of
all such Transfer Documents, Patent Documents and Barosense Work Product , the
Barosense License shall be automatically reinstated, provided however, that
notwithstanding anything to the contrary in the Barosense License, the license
grant to Barosense under the reinstated Barosense License shall not include
rights under the Exhibit B Patents, the Exhibit C Patents or the trade secrets,
know-how and inventions described or shown in the TransEnterix Work Product.

7.3 TransEnterix represents and warrants that as of the Effective Date it has
not granted any sublicense or right to the Exhibit A Patents or to any rights
under the TransEnterix License other than the Exhibit B Patents, the Exhibit C
Patents or the TransEnterix Work Product, or taken any action that would commit
TransEnterix to grant any sublicense or right to the Exhibit A Patents or to any
rights under the TransEnterix License other than the Exhibit B Patents or the
Exhibit C Patents or the TransEnterix Work Product. In the event of a breach of
the representations and warranties of this Section 7.3, the remedy for such
breach shall include automatic reversion to Synecor of ownership of the
Exhibit B Patents and the Exhibit C Patents and the trade secrets, know-how and
inventions described or shown in the TransEnterix Work Product. TransEnterix
shall immediately thereafter (i) execute, and have notarized and delivered to
Synecor Transfer Documents pertaining to the re-assignment to Synecor of the
Exhibit B Patents and the Exhibit C Patents, and (ii) deliver the Patent
Documents pertaining to the Exhibit B Patents and the Exhibit C Patents and the
TransEnterix Work Product received pursuant to Section 5.2(b) to Synecor. Upon
TransEnterix’ delivery to Synecor of all such Transfer Documents, Patent
Documents, and TransEnterix Work Product, the TransEnterix License shall be
automatically reinstated, provided however, that notwithstanding anything to the
contrary in the TransEnterix License, the license grant to TransEnterix under
the reinstated TransEnterix License shall not include rights under the Exhibit A
Patents or the trade secrets, know-how or inventions described or shown in the
Barosense Work Product.

7.4 Except for the warranties explicitly set forth in Sections 7.1 through 7.3
of this agreement, Synecor, Barosense and TransEnterix do not make any
representations or warranties of any kind, whether oral or written, whether
express, implied, or arising by statute custom, course of dealing or trade
usage, with respect to the Assigned Patents or in connection with this
Agreement. The Parties specifically disclaim any and all implied warranties or
conditions of merchantability, fitness for a particular purpose, validity of the
Assigned Patents, and non-infringement of third party intellectual property
rights.

 

-11-



--------------------------------------------------------------------------------

8. NO IMPLIED RIGHTS

8.1 Except as set forth in Section 3, nothing in this Agreement shall be
construed as conferring to any Party by implication, estoppel, or otherwise any
Patent Rights or rights to any intellectual property of any other Party.
Barosense acknowledges that it has no license or right under the Exhibit C
Patents.

9. GENERAL

9.1 Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Parties as to the subject matter hereof and supersedes
all prior agreements and understandings, both written and oral, among and
between any of the Parties with respect to the subject matter hereof.

9.2 Governing Law and Jurisdiction. This Agreement shall be interpreted and
construed in accordance with the laws of the State of California, without regard
to its conflict of law principles. Each of the Parties irrevocably consents to
the exclusive jurisdiction and venue of any state court located within Santa
Clara County, State of California in connection with any matter based upon or
arising out of this Agreement or the transactions contemplated hereby, agrees
that process may be served upon them in any manner authorized by the laws of the
State of California for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and process. Each Party hereby agrees not to commence any legal proceedings
relating to or arising out of this Agreement or the transactions contemplated
hereby in any jurisdiction or courts other than as provided herein.

9.3 Confidentiality. Each Party agrees that the terms and conditions, but not
the existence, of this Agreement shall be treated as the other’s confidential
information and that no reference to the terms and conditions of this Agreement
or to activities pertaining thereto may be made in any form of public or
commercial advertising without the prior written consent of the other Party;
provided, however, that each Party may disclose the terms and conditions of this
Agreement: (i) as required by any Governmental Entity; (ii) as otherwise
required by law; (iii) in confidence to legal counsel of the Parties; (iv) in
connection with the requirements of a public offering or securities filing;
(v) in confidence, to accountants, rating agencies, banks, and financing sources
and their advisors; (vi) in confidence, in connection with the enforcement of
this Agreement or rights under this Agreement; or (vii) as required or advisable
in a filing with a Governmental Entity to perfect a Party’s rights in its
Assigned Patents . On the Effective Date, any and all confidential information
of Synecor with respect to the Assigned Patents and work product, including the
Patent Documents, shall be deemed confidential information of Barosense (in the
case of the Exhibit A Patents and the Barosense Work Product) and of
TransEnterix (in the case of the Exhibit B Patents and the Exhibit C Patents and
the TransEnterix Work Product) and shall not be used or disclosed to third
parties by Synecor for any purpose whatsoever. If a Party is required to
disclose this Agreement or the terms hereof pursuant to a subpoena or other
legal mandate, it shall immediately give the other Parties notice thereof and
cooperate with such other Parties in contesting or limiting such subpoena or
legal mandate.

 

-12-



--------------------------------------------------------------------------------

9.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice); provided, however, that notices sent by
mail will not be deemed given until received:

If to Synecor, to:

Synecor LLC

3908 Patriot Drive, Suite 170

Durham, North Carolina 27703

Attention: President

Telephone No.: (919) 541-9977

Facsimile No.: (919) 541-9978

If to Barosense, to:

Barosense, Inc.

3698-C Haven Avenue

Redwood City, CA 94063

Attention: CEO

Telephone No.: (650) 362-6000

Facsimile No.: (650) 362-0070

If to TransEnterix, to:

TransEnterix, Inc.

3908 Patriot Drive, Suite 170

Durham, North Carolina 27703

Attention: CEO

Telephone No.: (919) 541-9977

Facsimile No.: (919) 541-9978

Neither Party may commence any action against the other Party hereunder in any
court, through arbitration, or other forum, without giving such Party at least
fifteen (15) days’ notice prior thereto, except where a longer period is
expressly provided hereunder.

9.5 Assignment. The terms and conditions of this Agreement will inure to the
benefit of, and be binding upon, the respective successors and assigns of the
Parties.

9.6 Term. This Agreement will become effective on the Effective Date and shall
continue in full force and effect in accordance with its terms until the
expiration of the last Patent that is subject to this Agreement except for the
provisions of Section 6 (Further Assurances) which shall survive for a further
six (6) years from such date.

 

-13-



--------------------------------------------------------------------------------

9.7 Expenses. Each Party hereto shall pay its own expenses incident to this
Agreement and the transactions contemplated herein provided that the Party
purchasing the respective Assigned Patents shall be responsible for costs
associated with the filing or recording of any of the Transfer Documents with
the PTO, EPO and any other similar foreign Governmental Entity.

9.8 Severability. If any part, form or provision of this Agreement shall be held
unenforceable, void or illegal, the validity of the remaining portions or
provisions shall not be affected thereby.

9.9 Counterparts. This Agreement may be executed in one or more counterparts.

[signature page follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized respective officers as of the date first written above.

 

SYNECOR LLC By:  

/s/ Richard S. Stack

  Richard S. Stack, MD, President BAROSENSE, INC. By:  

/s/ Daniel J. Balbierz

  Daniel J. Balbierz, President and CEO TRANSENTERIX, INC. By:  

/s/ R. Frederick McCoy, Jr.

  R. Frederick McCoy, Jr., Chairman of the Board



--------------------------------------------------------------------------------

EXHIBIT A

 

Reference No.

  

Title

  

Serial No./Filing Date

BARO 200    SATIATION DEVICES AND METHODS   

U.S. Utility 09/940,110

U.S. 6,675,809 (Issued Jan 13, 2004) August 27, 2001

BARO 200PCT    SATIATION DEVICES AND METHODS   

PCT/US02/27177

August 26, 2002

BARO 200JPN    SATIATION DEVICES AND METHODS   

Japanese 2003-522406

August 26, 2002

BARO 200CHN    SATIATION DEVICES AND METHODS   

Chinese Granted 02821217.7

August 26, 2002 (Issued Apr 4, 2007 as ZL02821217.7)

BARO 200EPC    SATIATION DEVICES AND METHODS   

European 02757395.5

August 26, 2002

BARO 210    SATIATION DEVICES AND METHODS   

U.S. Utility 10/118,289

U.S. 6,845,776 (Issued Jan 25, 2005) April 8, 2002

BARO 210PCT    SATIATION DEVICES AND METHODS   

PCT/US03/04378

February 13, 2003

BARO 210CHN    SATIATION DEVICES AND METHODS   

Chinese 03812874.8

February 13, 2003

BARO 210EPC    SATIATION DEVICES AND METHODS   

European 03713446.7

February 13, 2003

BARO 210JPN    SATIATION DEVICES AND METHODS   

Japanese 2003-583273

February 13, 2003

BARO 211    SATIATION DEVICES AND METHODS   

U.S. Utility 10/751,751

January 5, 2004

BARO 212    SATIATION DEVICES AND METHODS   

U.S. Utility 10/794,007

U.S. 7,152,607 (Issued Dec 26, 2006) March 4, 2004

BARO 213    SATIATION DEVICES AND METHODS   

U.S. Utility 11/958,587

December 18, 2007



--------------------------------------------------------------------------------

Reference No.

  

Title

  

Serial No./Filing Date

BARO 220    SATIATION DEVICE AND METHODS   

U.S. Provisional 60/379,306

May 10, 2002

BARO 230    SATIATION DEVICE AND METHODS   

U.S. Utility 10/345,914

January 16, 2003

BARO 230PCT    SATIATION DEVICES AND METHODS   

PCT/US03/04449

February 13, 2003

BARO 230CHN    SATIATION DEVICES AND METHODS   

Chinese 03813244.3

February 13, 2003

BARO 230EPC    SATIATION DEVICES AND METHODS   

European 03709101.4

February 13, 2003

BARO 230JPN    SATIATION DEVICES AND METHODS   

Japanese 2003-583274

February 13, 2003

BARO 240    SATIATION DEVICES AND METHODS   

U.S. Utility 10/457,108

U.S. 7,111,627 (Issued Sep 26, 2006) June 9, 2003

BARO 241    SATIATION DEVICES AND METHODS   

U.S. Utility 10/794,346

U.S. 7,121,283 (Issued Oct 17 2006) March 4, 2004

BARO 242    SATIATION DEVICES AND METHODS   

U.S. Utility 10/892,973

U.S. 7,354,454 (Issued Apr 8, 2008) July 16, 2004

BARO 243    SATIATION DEVICES AND METHODS   

U.S. Utility 12/099,290

April 8, 2008

BARO 250    SATIATION DEVICES AND METHODS   

U.S. Utility 10/457,137

June 9, 2003

BARO 260    SATIATION DEVICES AND METHODS   

U.S. Utility 10/457,144

June 9, 2003

BARO 300    SATIATION POUCHES AND METHODS OF USE   

U.S. Utility 10/345,666

January 16, 2003

BARO 310    SATIATION POUCHES AND METHODS OF USE   

U.S. Utility 12/398,917

March 5, 2009

BARO 300PCT    SATIATION POUCHES AND METHODS OF USE   

PCT/US03/33605

October 24, 2003



--------------------------------------------------------------------------------

Reference No.

  

Title

  

Serial No./Filing Date

BARO 300EPC    SATIATION POUCHES AND METHODS OF USE   

European 03777817.2

October 24, 2003

BARO 300JPN    SATIATION POUCHES AND METHODS OF USE   

Japanese 2004-566913

October 24, 2003

BARO 400    POSITIONING TOOLS AND METHODS FOR IMPLANTING MEDICAL DEVICES   

U.S. Utility 10/345,698

U.S. 7,097,665 (Issued Aug 29, 2006) January 16, 2003

BARO 400PCT    POSITIONING TOOLS AND METHODS FOR IMPLANTING MEDICAL DEVICES   

PCT/US03/33606

October 24, 2003

BARO 400EPC    POSITIONING TOOLS AND METHODS FOR IMPLANTING MEDICAL DEVICES   

European 03777818.0

October 24, 2003

BARO 400JPN    POSITIONING TOOLS AND METHODS FOR IMPLANTING MEDICAL DEVICES   

Japanese 2004-566914

October 24, 2003

BARO 410    POSITIONING TOOLS AND METHODS FOR IMPLANTING MEDICAL DEVICES   

U.S. Utility 11/479,204

June 30, 2006

BARO 500    ARTICULATED SUTURING DEVICE   

U.S. Utility 10/387,157

March 12, 2003

BARO 600    METHOD AND APPARATUS FOR MODIFYING THE EXIT ORIFICE OF A SATIATION
POUCH   

U.S. Utility 10/387,031

U.S. 7,146,984 (Issued Dec 12, 2006) March 12, 2003

BARO 600PCT    METHOD AND APPARATUS FOR MODIFYING THE EXIT ORIFICE OF A
SATIATION POUCH   

PCT/US04/06695

March 4, 2004

BARO 600EPC    METHOD AND APPARATUS FOR MODIFYING THE EXIT ORIFICE OF A
SATIATION POUCH   

European 04717435.4

March 4, 2004

BARO 600JPN    METHOD AND APPARATUS FOR MODIFYING THE EXIT ORIFICE OF A
SATIATION POUCH   

Japanese 2006-509148

March 4, 2004

BARO 610    METHOD AND APPARATUS FOR MODIFYING THE EXIT ORIFICE OF A SATIATION
POUCH   

U.S. Utility 11/195,204

August 2, 2005

BARO 700    DEVICES AND METHODS FOR RETAINING A GASTRO- ESOPHAGEAL IMPLANT   

U.S. Provisional 60/510,268

October 10, 2003



--------------------------------------------------------------------------------

Reference No.

  

Title

  

Serial No./Filing Date

BARO 701    DEVICES AND METHODS FOR RETAINING A GASTRO- ESOPHAGEAL IMPLANT   

U.S. Utility 10/843,702

May 11, 2004

BARO 710    DEVICES AND METHODS FOR RETAINING A GASTRO- ESOPHAGEAL IMPLANT   

U.S. Utility 10/898,036

U.S. 7,431,725 (Issued Oct 7, 2008) July 23, 2004

BARO 711    DEVICES AND METHODS FOR RETAINING A GASTRO- ESOPHAGEAL IMPLANT   

U.S. Utility 11/512,975

August 30, 2006

BARO 720PCT    DEVICES AND METHODS FOR RETAINING A GASTRO- ESOPHAGEAL IMPLANT   

PCT/US04/33007

October 8, 2004

BARO 720    DEVICES AND METHODS FOR RETAINING A GASTRO- ESOPHAGEAL IMPLANT   

U.S. Utility 10/575,222

April 10, 2006

BARO 720EPC    DEVICES AND METHODS FOR RETAINING A GASTRO- ESOPHAGEAL IMPLANT   

European 04794380.8

October 8, 2004

BARO 720JPN    DEVICES AND METHODS FOR RETAINING A GASTRO- ESOPHAGEAL IMPLANT   

Japanese 2006-534310

October 8, 2004

BARO 800    RESTRICTIVE AND/OR OBSTRUCTIVE IMPLANT FOR INDUCING WEIGHT LOSS   

U.S. Provisional 60/565,378

April 26, 2004

BARO 810    RESTRICTIVE AND/OR OBSTRUCTIVE IMPLANT FOR INDUCING WEIGHT LOSS   

U.S. Utility 11/114,400

April 26, 2005

BARO 810PCT    RESTRICTIVE AND/OR OBSTRUCTIVE IMPLANT FOR INDUCING WEIGHT LOSS
  

PCT/US05/14372

April 26, 2005

BARO 810EPC    RESTRICTIVE AND/OR OBSTRUCTIVE IMPLANT FOR INDUCING WEIGHT LOSS
  

European 05744737.7

April 26, 2005

BARO 900    RESTRICTIVE AND/OR OBSTRUCTIVE IMPLANT SYSTEM FOR INDUCING WEIGHT
LOSS   

U.S. Provisional 60/683,635

May 23, 2005

BARO 910    RESTRICTIVE AND/OR OBSTRUCTIVE IMPLANT SYSTEM FOR INDUCING WEIGHT
LOSS   

U.S. Utility 11/439,461

May 23, 2006



--------------------------------------------------------------------------------

Reference No.

  

Title

  

Serial No./Filing Date

BARO 910PCT    RESTRICTIVE AND/OR OBSTRUCTIVE IMPLANT SYSTEM FOR INDUCING WEIGHT
LOSS   

PCT/US2006/019727

May 23, 2006

BARO 910EPC    RESTRICTIVE AND/OR OBSTRUCTIVE IMPLANT SYSTEM FOR INDUCING WEIGHT
LOSS   

European 06770834.7

May 23,2006

BARO 910JPN    RESTRICTIVE AND/OR OBSTRUCTIVE IMPLANT SYSTEM FOR INDUCING WEIGHT
LOSS   

Japanese 2008-513585

May 23, 2006

SYNC 3300    POST PYLORIC SLEEVE   

U.S. Provisional 60/824,435

September 2, 2006

SYNC 3310    INTESTINAL SLEEVES AND ASSOCIATED DEPLOYMENT SYSTEMS AND METHODS   

U.S. Utility 11/897,701

August 31, 2007

SYNC3310PCT    INTESTINAL SLEEVES AND ASSOCIATED DEPLOYMENT SYSTEMS AND METHODS
  

PCT/US2007/19227

August 31, 2007

SYNC3310EPC    INTESTINAL SLEEVES AND ASSOCIATED DEPLOYMENT SYSTEMS AND METHODS
  

European 07837649.8

August 31,2007

SYNC3310JP    INTESTINAL SLEEVES AND ASSOCIATED DEPLOYMENT SYSTEMS AND METHODS
  

Japanese

Not yet assigned, based on

PCT/US2007/19227

August 31, 2007

BARO 1500    SYSTEM AND METHOD FOR ANCHORING STOMACH IMPLANT   

U.S. Provisional 60/844,823

September 15, 2006

BARO1510    SYSTEM AND METHOD FOR ANCHORING STOMACH IMPLANT   

U.S. Utility 11/901,023

September 14, 2007

BARO1510PCT    SYSTEM AND METHOD FOR ANCHORING STOMACH IMPLANT   

PCT/US2007/019940

September 14, 2007

BARO1510EPC    SYSTEM AND METHOD FOR ANCHORING STOMACH IMPLANT   

European 07811769.4

September 14, 2007



--------------------------------------------------------------------------------

EXHIBIT B

 

Reference No.

  

Title

  

Serial No./Filing Date

TRX-100A (formerly SYNC 3000)    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES   

U.S. Provisional 60/720,943

Sept 27, 2005

TRX-100    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES   

U.S. Provisional 60/760,132

Jan 19, 2006

TRX-110    PROCEDURAL CANNULA FOR TRANSGASTRIC SURGICAL PROCEDURES   

U.S. Utility 11/655,445

January 19, 2007

TRX-200    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES USING
NATUAL ORIFICE ACCESS   

U.S. Provisional 60/794,563

Apr. 24, 2006

TRX-210    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES USING
NATURAL ORIFICE ACCESS   

U.S. Utility 11/789,381

April 24, 2007

TRX-210PCT    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES
USING NATURAL ORIFICE ACCESS   

PCT/US07/009936

April 24, 2007.

TRX-210AUS    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES
USING NATURAL ORIFICE ACCESS   

Australian 2007000243484

April 24, 2007

TRX-210CAN    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES
USING NATURAL ORIFICE ACCESS   

Canadian 2,650,474

April 24, 2007

TRX-210EPC    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES
USING NATURAL ORIFICE ACCESS   

European 07755964.9

April 24, 2007

TRX-210JPN    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES
USING NATURAL ORIFICE ACCESS   

Japanese 2009-507760

April 24, 2007

TRX-300    PROCEDURAL CANNULA AND SUPPORT SYSTEM FOR SURGICAL PROCEDURES USING
NATUAL ORIFICE ACCESS   

U.S. Provisional 60/801,113

May 17, 2006

TRX-400    SYSTEM AND METHOD FOR SINGLE PORT SURGICAL ACCESS   

U.S. Provisional 60/801,034

May 17, 2006



--------------------------------------------------------------------------------

Reference No.

  

Title

  

Serial No./Filing Date

TRX-500    SYSTEMS AND METHODS FOR RESTORING FUNCTION OF DISEASED BOWEL   

U.S. Provisional No. 60/818,765

July 6, 2006

TRX-510    SYSTEMS AND METHODS FOR RESTORING FUNCTION OF DISEASED BOWEL   

U.S. Utility 11/825,464

July 6, 2007

TRX-510PCT    SYSTEMS AND METHODS FOR RESTORING FUNCTION OF DISEASED BOWEL   

PCT/US07/15526

July 6, 2007

TRX-600    CLOSURE DEVICES AND METHODS FOR NATURAL ORIFICE PROCEDURES   

U.S. Provisional 60/826,535

September 21, 2006

TRX-610    CLOSURE DEVICES AND METHODS FOR NATURAL ORIFICE PROCEDURES   

U.S. Utility 11/903,340

Sept 21, 2007

TRX-610PCT    CLOSURE DEVICES AND METHODS FOR NATURAL ORIFICE PROCEDURES   

PCT/US07/20440

Sept 21, 2007

TRX-610EPC    CLOSURE DEVICES AND METHODS FOR NATURAL ORIFICE PROCEDURES   

European 07838610.9

Sept 21, 2007

TRX-610JPN    CLOSURE DEVICES AND METHODS FOR NATURAL ORIFICE PROCEDURES   

Japanese - Not yet available (based on PCT/US07/20440)

Sept 21, 2007

TRX-900    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A SINGLE
ACCESS PORT   

U.S. Provisional No. 60/819,235

July 7, 2006

TRX-910    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A SINGLE
ACCESS PORT   

U.S. Utility 11/804,063

May 17, 2007

TRX-910PCT    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A
SINGLE ACCESS PORT   

PCT/US07/011795

May 17, 2007

TRX-910AUS    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A
SINGLE ACCESS PORT   

Australian 2007254247

May 17, 2007

TRX-910CAN    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A
SINGLE ACCESS PORT   

Canadian 2,652,548

May 17, 2007



--------------------------------------------------------------------------------

Reference No.

  

Title

  

Serial No./Filing Date

TRX-910EPC    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A
SINGLE ACCESS PORT.   

European 07794964.2

May 17, 2007

TRX-910JPN    SYSTEM AND METHOD FOR MULTI-INSTRUMENT SURGICAL ACCESS USING A
SINGLE ACCESS PORT.   

Japanese 2009-511061

May 17, 2007

TRX-1000    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES   

U.S. Utility 11/528,009

Sept 27, 2006

TRX-1000PCT    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES   

PCT/US06/037978

Sept 27, 2006

TRX-1000AUS    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES   

Australian 2006294523

Sept 27, 2006

TRX-1000CAN    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES   

Canadian 2623948

Sept 27, 2006

TRX-1000JPN    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES   

Japanese 2008-533631

Sept 27, 2006

TRX-1000EPC    TRANSGASTRIC SURGICAL DEVICES AND PROCEDURES   

European 06825230.3

Sept 27, 2006

 

-3-



--------------------------------------------------------------------------------

EXHIBIT C

 

Reference No.

  

Title

  

Serial No. Filing Date

TRX-1100    ARTICULATING ACCESS CANNULA   

U.S. Provisional No. 60/971,900

Sept 12, 2007

TRX-1110    DEVICES AND SYSTEMS FOR MINIMALLY INVASIVE SURGICAL PROCEDURES   

U.S. Utility 12/209,586

Sept 12, 2008

TRX- 1110PCT    DEVICES AND SYSTEMS FOR MINIMALLY INVASIVE SURGICAL PROCEDURES
  

PCT/US08/10640

Sept 12, 2008

TRX-1120    SURGICAL SNARE WITH ELECTROSURGICAL TIP AND METHOD OF USE   

U.S. Utility 12/469,071

May 20, 2009

TRX-1200    SINGLE PORT ACCESS SYSTEM   

U.S. Provisional 60/971,903

Sept 12, 2007

TRX-1300    MULTI-LUMEN CANNULA   

U.S. Provisional 60/971,905

Sept 12, 2008

TRX- 1310PCT    MULTI-LUMEN CANNULA   

PCT/US08/76260

Sept 12, 2008

TRX-1700    MULTI-INSTRUMENT ACCESS DEVICES AND SYSTEMS   

U.S. Utility 12/209,408

Sept 12, 2008

TRX-    MULTI-INSTRUMENT ACCESS DEVICES AND SYSTEMS    CIP of TRX-1700 - under
preparation. TRX- 1700PCT    MULTI-INSTRUMENT ACCESS DEVICES AND SYSTEMS   

PCT/US08/10663

Sept 12, 2008

9362-8PR    SATIATION DEVICES AND METHODS FOR CONTROLLING OBESITY   

U.S. Provisional No. 60/ 958,122

July 3, 2007

9362-8    SATIATION DEVICES AND METHODS FOR CONTROLLING OBESITY   

U.S. Utility 12/144,970

June 24, 2008

 

Published January 8, 2009 as US 2009-0012542



--------------------------------------------------------------------------------

Reference No.

  

Title

  

Serial No. Filing Date

9362-8WO    SATIATION DEVICES AND METHODS FOR CONTROLLING OBESITY   

PCT/US08/007825

June 24, 2008

9362-9PR    DEVICES FOR TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL
HERNIA, AND METHODS OF TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL
HERNIA USING SAME   

U.S. Provisional No. 60/958,303

July 3, 2007

9362-9    DEVICES FOR TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL
HERNIA, AND METHODS OF TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL
HERNIA USING SAME   

U.S. Utility 12/144,990

June 24, 2008

 

Published January 8, 2009 as US 2009-0012546.

9362-9WO    DEVICES FOR TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL
HERNIA, AND METHODS OF TREATING GASTROESOPHAGEAL REFLUX DISEASE AND HIATAL
HERNIA USING SAME   

PCT/US08/007846

June 24, 2008



--------------------------------------------------------------------------------

EXHIBIT D

PATENT ASSIGNMENT

WHEREAS, Synecor LLC, a Delaware limited liability company (hereinafter
“Assignor”), owns the patent registrations and applications listed and described
on Schedule A attached hereto (the “Patents”); and

WHEREAS, SELLER and BUYER, a             corporation (“Assignee”), have entered
into a Patent Acquisition and License Termination Agreement dated     , 2009
(the “Agreement”), pursuant to which Assignor has agreed, inter alia, to grant
to Assignee all of Assignor’s right title and interest in and to the Patents and
Assignee desires to acquire the entire right, title and interest in and to the
Patents.

NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged:

1. Assignor hereby irrevocably sells, transfers, conveys and assigns to
Assignee, and Assignee shall acquire from Assignor all right, title and interest
in and to all Patents including, without limitation, (a) all foreign
counterparts, reissues, divisionals, renewals, extensions, continuations thereof
and (b) causes of action and rights to damages, payments, royalties and income
for past, present or future infringements or misappropriations with respect
thereto, in all countries relating to the Patents.

2. Upon Assignee’s request, with reasonable notice given, and without additional
consideration, Assignor shall execute any further papers and documents and do
such other acts as may be necessary and proper to vest full title in and to the
Patents in Assignee. Assignor shall assist Assignee, and any successor, in every
proper way to secure Assignee’s rights in the Patents in any and all countries,
including the execution of all applications, specifications, oaths, assignments
and all other instruments which Assignee shall reasonably deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Assignee, its successors, assigns, and nominees the sole and exclusive right,
title and interest in and to the Patents.

3. Assignor irrevocably constitutes and appoints Assignee, with full power of
substitution, to be its true and lawful attorney, and in its name, place or
stead, to execute, acknowledge, swear to and file, all instruments, conveyances,
certificates, agreements and other documents, and to take any action which shall
be necessary, appropriate or desirable to effectuate the transfer, or
prosecution of the Patents in accordance with the terms of this Agreement;
provided, however, that such power shall be exercised by Assignee only in the
event that Assignor fails to take the necessary actions required hereunder to
affect or record such transfer, or prosecution of the Patents following
Assignee’s reasonable request, and being given a reasonable opportunity to do
so. This power of attorney shall be deemed to be coupled with an interest and
shall be irrevocable.



--------------------------------------------------------------------------------

4. Assignor also hereby authorizes the Commissioner of Patents to issue any and
all Letters Patent which may be granted upon the Patents herein referenced to
Assignee, as the assignee to the entire interest therein.

IN WITNESS WHEREOF, this Patent Assignment is executed at             as of this
            day of             .

 

SELLER

By:                                                                  
                         

Name:                                                                  
                   

Title:                                                                  
                      

ACKNOWLEDGMENT

 

State of                 )    ) ss: County of                 )

 

On this             day of             , before me, the undersigned, personally
appeared             , personally known to me or proved to me on the basis of
satisfactory evidence to be the person who executed this instrument on behalf of
the corporation named herein, and acknowledged that s/he executed it in such
representative capacity.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires on                                            

 